Citation Nr: 0635247	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
the period from January 13, 2003, and higher than 50 percent 
from March 10, 2005, for a left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1971 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
regional office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge in June 2004.  The Board remanded the case for 
additional action in September 2004.  The requested action 
has since been completed, and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  During the period from January 13, 2003, to March 9, 
2005, the left carpal tunnel syndrome did not result in more 
than moderate incomplete paralysis of the median nerve.  

2.  During the period from March 10, 2005, the left carpal 
tunnel syndrome has not resulted in more than severe 
incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for an initial disability rating for left carpel 
tunnel syndrome higher than 30 percent during the period from 
January 13, 2003 to March 9, 2005, or higher than 50 percent 
during the period from March 10, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2003, January 2004, November 2004 and May 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board also notes that the RO provided notice 
with respect to the effective-date elements of the claim in   
2006, with subsequent VA process.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board has considered the full history of the injury to 
the left wrist.  The service medical records show that the 
veteran received injuries to the left hand in an 


automobile accident in October 1971.  A service medical board 
report dated in November 1972 shows that the veteran was 
found to be unfit for return to full duty due to a crush 
injury, thumb, left, postoperative fusion metacarpal 
phalangeal joint and interphalangeal joint.  

The veteran submitted an original claim for disability 
compensation in April 1973.  In a decision of May 1973, the 
RO granted service connection for a crush injury of the left 
thumb postoperative with fusion of the metacarpal phalangeal 
and interphalangeal joints, rated as 20 percent disabling.  

In January 2003, the veteran requested increased 
compensation.  In a decision of March 2003, the RO confirmed 
the previously assigned 20 percent rating for the left thumb 
injury, but granted a separate 10 percent rating for left 
carpal tunnel syndrome.  The veteran subsequently perfected 
the current appeal of the initial rating for the left carpal 
tunnel syndrome.  Subsequent to the Board's remand in 
September 2004, the RO increased the rating to 30 percent 
effective from January 13, 2003, to March 9, 2005, and 50 
percent thereafter.  However, the issue remains on appeal as 
the veteran has not indicated satisfaction with those 
ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing a claim for an 
increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The veteran's medical records indicate that he is left hand 
dominant.  38 C.F.R. § 4.69.  Disability in the fields of 
neurological conditions is ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.120.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by the organic 
changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124.  

Paralysis of the median nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with 


each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.  A 10 percent rating is warranted if there 
is mild incomplete paralysis of the median nerve of the major 
or minor extremity.  A 30 percent rating is warranted if 
there is moderate incomplete paralysis of the major 
extremity.  A 50 percent rating is warranted if there is 
severe incomplete paralysis of the minor extremity.  A 70 
percent rating is assigned for complete paralysis of the 
median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances. 

Evidence which has been developed in connection with the 
claim for a higher rating includes the report of a hand 
examination conducted by the VA in February 2003, VA medical 
treatment records dated from 2002, testimony given by the 
veteran during the hearing held in June 2004, and the report 
of a VA examination conducted in March 2005.  

After review all of the evidence of record, the Board finds 
that during the period from January 13, 2003, to March 9, 
2005, the left carpal tunnel syndrome did not result in more 
than moderate incomplete paralysis of the median nerve.  In 
reaching this conclusion, the Board has considered the 
veteran's testimony given in June 2004.  He stated that as a 
result of the left wrist disorder, he sometimes lost the 
ability to write and experienced shooting pains going up his 
arm.  He said that he lost control of the functions of the 
hand, and that the hand twitched at night.  He also reported 
that he sometimes wore a wrist brace.  The Board notes, 
however, that the findings on the VA examination in February 
2003 reflect that the impairment of the median nerve function 
is no more than moderate in degree.  The report reflects 
complaints 


of constant pain plus flare-ups associated with overuse.  On 
examination, however, he still had grip strength of 4/5.  
There was no wasting or atrophy, and no evidence of sensory 
loss even after repetitions.  The Board further notes that a 
VA EMG report dated in November 2003 reflects that left 
median and ulnar nerve motor and sensory distal latencies and 
conduction velocities were noted to be within normal limits 
on testing.  In light of these findings, neurological 
impairment of the median nerve clearly was no more than 
moderate in degree, and a higher rating cannot be granted 
pursuant to Diagnostic Code 8515.  

The Board also finds that a higher rating during the period 
from January 13, 2003, to March 9, 2005, is not warranted 
under any applicable diagnostic code.  There is no indication 
of the presence of fusion of the wrist with the hand fixed in 
supination or hyper pronation so as to warrant a 40 percent 
rating under Diagnostic Codes 5213.  There is also no 
indication that the veteran has ankylosis of the wrist in a 
position other than favorable so as to warrant a 40 percent 
rating under Diagnostic Code 5214. 

With respect to the period of time March 10, 2005, the Board 
finds that the left carpal tunnel syndrome has not resulted 
in more than severe incomplete paralysis of the median nerve.  
Neither the veteran's testimony, nor the medical evidence, 
such as the VA examination in March 2005 reflects that he has 
complete paralysis of the median nerve on the major side with 
such manifestations such as the hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  On the contrary, testing conducted by the VA 
in April 2005 reflects that EMG and nerve conduction studies 
of the left upper extremity were within normal limits.  The 
examiner concluded that there was no evidence of carpal 
tunnel syndrome on those tests.  The 


Board notes that the examination report dated in February 
2005 reflects that the veteran had probable musculoskeletal 
complaints in the left arm that were nonspecific and were not 
associated with any major neurologic findings of any type.  
Thus, complete paralysis of the median nerve has not been 
shown.  Accordingly, the Board concludes that the criteria 
for an initial disability rating for left carpel tunnel 
syndrome higher than 30 percent during the period from 
January 13, 2003 to March 9, 2005, or higher than 50 percent 
during the period from March 10, 2005, are not met.  

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his injury to the 
left wrist has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
injury.  There is also no competent medical evidence 
submitted that the veteran is unemployable due to this 
disability or that he has lost significant amounts of time 
from work.  Although he has indicated that he has 
difficulties with tasks at work, such as counting money, the 
Board notes that he already has a substantial disability 
rating which contemplates a significant degree of industrial 
impairment.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating higher than 30 percent for the period from 
January 13, 2003, and higher than 50 percent from March 10, 
2005, for a left carpal tunnel syndrome is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


